Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 1 of 6 PageID #: 74




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                         X
  DAVID MEYERS,
                                     Plaintiff,
                        - against-                           MEMORANDUM DECISION AND
                                                             ORDER
  SPECIAL NEEDS X-PRESS,INC.,
                                                             21-CV-185(AMD)(CLP)
                                     Defendant.


                                                         X

  ANN M.DONNELLY,United States District Judge:

         David Meyers, who is incarcerated at Sussex I State Prison in Waverly, Virginia,

  submitted a pro se complaint on December 27,2020. (ECF No. 1.) In an order dated April 14,

  2021,the Court suasponte dismissed the action because the allegations in the complaint did not

  state a claim and because the Court does not have subject matter jurisdiction over the action.

 (ECF No. 9.) The plaintiff now moves for reconsideration. (ECF No. 10.) For the reasons that

  follow, the plaintiffs motion for reconsideration is denied.

                                           BACKGROUND


         On December 27,2020,the plaintiff filed a complaint alleging RICO claims against the

  defendant. (ECF No. 1 at 1-2.) He also requested forms to file a § 1983 action. (Id at 2.) The

  plaintiff alleged that Special Needs X-Press, Inc. did not deliver printed materials that he

  ordered, and did not refund the purchase price. (Id. at 1.) Initially, the plaintiff did not submit

  the filing fee or apply to proceed informa pauperis("IFP"). Thus, on January 14, 2021, the

  Clerk's Office sent him a letter directing him either to pay the filing fee or submit completed IFP

  forms within 14 days. (ECF No. 2.) The 14 days passed, and the Court did not receive the forms

  or any notice that the plaintiff did not receive the letter from the Clerk's Office. Accordingly, by

  order dated February 25, 2021, the Court dismissed the action without prejudice. (ECF No. 4.)
Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 2 of 6 PageID #: 75




         On March 29,2021, the Court received the plaintiff's letter in which he stated that he

  never received the Court's letter or attached IFP forms. (ECF No. 5.) He requested that the

  dismissal be vacated and that he be given additional time to cure the filing deficiency. {Id.) On

  April 5,2021,the Court received the plaintiffs completed IFP forms. (ECF Nos. 6, 8.) On

  April 14,2021, the Court granted the plaintiffs motion to reopen, granted the plaintiffs IFP

  motion and dismissed the complaint for failure to state a claim pursuant to 28 U.S.C. §

  1915(e)(2)(B)(ii), and for lack of subject matter jurisdiction. (ECF No. 9.) On May 6, 2021, the

  Court received a letter from the plaintiff requesting to "recall Judge Donnelly['s] dismissal

  order" and "for relief pursuant to Rule 60b3." (ECF No. 10.) He states: "I move the Court to re

  open this action and vacate collection of court filing fees, transfer sever [5/c] case to VA and

  vacate the dismissal order." {Id. at 4.)

                                     STANDARD OF REVIEW


         Rule 59 ofthe Federal Rules of Civil Procedure permits a party to file a motion to alter or

  amend a court's judgment within 28 days after entry ofjudgment. Rule 60(b) permits the Court

  to relieve a party from a final judgment in specified circumstances, including "fraud ...,

  misrepresentation, or misconduct by an opposing party," or "any other reason thatjustifies

  relief." The standard is high. Reconsideration generally will be denied unless the moving party

  can point to either controlling decisions or factual matters that the Court overlooked, and which,

  had they been considered, might have caused the Court to reach a different result. See Shrader v.

  CSXTransp., Inc.^ 70 F.3d 255,257(2d Cir. 1995). "It is well-settled that Rule 59 is not a

  vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing on

 the merits, or otherwise taking a 'second bite at the apple.'" Sequa Corp. v. GBJCorp., 156 F.3d

  136, 144(2d Cir. 1998); see also Maldonado v. Local 803 LB. ofTr. Health & Welfare Fund,
Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 3 of 6 PageID #: 76




  490 F. App'x 405,406(2d Cir. 2013)("A Rule 60(b) motion is properly denied where it seeks

  only to relitigate issues already decided.").

                                             DISCUSSION


         Reconsideration is not warranted because the plaintiff has not identified any legal or

  factual issue that this Court overlooked in dismissing his action. Instead, he reiterates his

  generalized claims that the defendant committed mail fraud and racketeering by failing to deliver

  magazines he alleges to have purchased. (ECF No. 10 at 2.) He does not include new facts or

  legal arguments that establish a RICO violation. Thus, the Court will not reconsider its

  conclusion that the complaint does not state a RICO claim.

         The plaintiffs allegations of"fraud" likewise fall short. He asserts that there is "criminal

  spirituality" between the Court and the defendant, because both are in New York; according to

  the plaintiff. New Yorkers "aid and abet crimes" committed by other New Yorkers. (ECF No.

  10 at 1.) He also claims that the Court committed "fraud upon the court;" he maintains that the

  Court "hussled [5/c] and conned [him] to sign and submit the authorization to collect 350.00 for

  this case," and then dismissed his case. {Id. at 4.) There was no fraud. The plaintiff filed his

  case in the New York federal court. A New York federal judge thus decided his case. Indeed,

  New York judges routinely decide cases involving New York-based litigants. Nor does the

  payment ofthe filing fee mean that a litigant is guaranteed a favorable result, as the plaintiff

  surely must be aware.'


 'The plaintiff has filed actions in other federal courts and appears to be familiar with district court
   practices and procedures. See. e.g., Meyers v. Roanoke U.S. Att'y, No. 19-CV-00573, 2019 WL
  4247833(W.D. Va. Sept. 6,2019)(taking notice of Mr. Meyers' 35 prior actions in that court and
  issuing a pre-filing injunction against him), appeal dismissed sub nom.. No. 19-7363, 2020 WL 1488171
  (4th Cir. Mar. 13, 2020); Meyers v. ChiefExec. Officer ofJPay Corp., No. 20-CV-24928,2020 WL
  8676048, at *2(S.D. Fla. Dec. 7, 2020)("Since Petitioner is a three-striker for purposes of § 1915(g),
  dismissal ofthis case is warranted."); Meyers v. Clarke, 776 F. App'x 145, 146(4th Cir. 2019)
  (identifying Mr. Meyers as"a Virginia inmate and three-striker").
Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 4 of 6 PageID #: 77




         Nor will I reconsider the decision not to permit the plaintiff to file an amended complaint.

  Leave to amend should be freely given "when justice so requires." Fed. R. Civ. P. 15(a)(2); See

  Cuoco V. MoritsugUy 222 F.3d 99, 112(2d Cir. 2000)(A pro se plaintiff ordinarily should be

  given an opportunity to amend the complaint if"a liberal reading ofthe complaint gives any

  indication that a valid claim might be stated."). Flowever,"[w]here a proposed amendment

  would be futile, leave to amend need not be given." Hill v. Curcione,657 F.3d 116,123(2d Cir.

  2011). The Court concluded that the complaint, in addition to not stating a RICO claim, did not

  establish diversity jurisdiction. The plaintiffs assertion that he can "cure this complaint under

  diversity jurisdiction in the amount of 75,000" by amending to incorporate claims for "mental

  anguish, unwanted pain,[and] injury," including cardiac arrest, caused by the defendants'

  alleged mail fraud and racketeering, is not persuasive. (ECF No. 10 at 4.) Dismissal ofa

  proposed diversity action is warranted where it appears "to a legal certainty from the complaint

  that the plaintiff cannot recover sufficient damages to invoke federal jurisdiction." Zacharia v.

  Harbor Island Spa, Inc., 684 F.2d 199,202(2d Cir. 1982). Putting aside the implausibility that

 the plaintiff suffered $75,000 worth of emotional and physical suffering from a $100 dispute

  over an alleged magazine purchase, the complaint does not in any way suggest that the plaintiff

  suffered "mental anguish" or cardiac arrest. Rather, the plaintiff claimed that he paid Special

  Needs X-Press Inc. $100 for "modeling magazines," and that Special Needs X-Press Inc. cashed

  his money orders and refused to refund the money. (ECF No. 1 at 1.) Adding these new claims

 for the first time does not "show good faith in believing that a recovery in excess ofthe

 jurisdictional amount is reasonably possible." Chase Manhattan Bank, N.A. v. Am. Nat. Bank

 and Trust Co. ofChicago,93 F.3d 1064,1070(2d Cir. 1996)(alteration omitted). Amendment
Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 5 of 6 PageID #: 78




  would be futile. Thus, it was not an error to dismiss the complaint without giving the plaintiff

  leave to amend.


          The plaintiff also reasserts his claims against prison officials at Sussex I State Prison in

  Waverly, Virginia, although the complaint does not name these individuals as defendants. (ECF

  No. 1 at 1, 3.) The plaintiff argues that "all U.S. District Courts have original jurisdiction" over

  his claims against the Virginia-based officers under the Ku Klux Klan Act of 1871, which was

  later codified at 42 U.S.C. § 1983. (ECF No. 10 at 4.) But the issue is venue, not Jurisdiction.

  Section 1983 claims may be filed only in a Judicial district in which a defendant resides or where

  a substantial part ofthe events or omissions giving rise to the claim occurred. 28 U.S.C.

  § 1391(b);see also,Jackson v. Bertone, No. 20-CV-1092,2020 WL 6385066, at *5(N.D.N.Y.

  Oct. 30,2020)("The relevant venue provision for a Section 1983 action is 28 U.S.C.

  § 1391(b)."); Pisani v. Diener, No. 07-CV-5118,2009 WL 749893, at *7(E.D.N.Y. Mar. 17,

  2009)("The venue provision set forth in Section 1391(b)of Title 28, United States Code,

  governs cases ... involving questions offederal law, including civil rights claims under Section

  1983."). Accordingly, as the Court explained in its April 14, 2021 order, the plaintiff must bring

  any civil rights claims against the Virginia-based officers in the United States District Court for

  the Eastern District of Virginia.^

                                               CONCLUSION


          The plaintiffs motion does not present any change in facts or controlling law that the

  Court overlooked, nor any fraud or exceptional circumstances that would alter the Court's




  ^ The plaintiffsuggests that the Court should transfer this action to the United States District Court for the
    Eastem District of Virginia. (ECF No. 10 at 4.) The Court is permitted to transfer an action from an
   incorrect venue to a proper one when doing so is "in the interest ofJustice," 28 U.S.C. § 1406(a), but the
   complaint does not name the officers as defendants or assert specific claims against them. Thus, it
   would not be in the interest ofJustice to transfer the case.
Case 1:21-cv-00185-AMD-CLP Document 11 Filed 06/17/21 Page 6 of 6 PageID #: 79




  original conclusion or justify relieffrom the judgment. Accordingly, the plaintiffs motion for

  reconsideration is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

  would not be taken in good faith and therefore informa pauperis status is denied for the purpose

  of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court

  is respectfully directed to send a copy of this Memorandum and Order to the plaintiff.



  SO ORDERED.




                                                       s/Ann M. Donnelly
                                                      ANNM.DONNELLY
                                                      United States District Judge

  Dated: Brooklyn, New York
         June 17, 2021
